Appellant's motion seems to ask us to grant him a rehearing in order that he might have before the trial court and jury newly discovered evidence. As stated in our original opinion, the order of the trial court in overruling appellant's motion for new trial recites that the court heard evidence when said motion was presented. There being nothing in the record to enable this court to know what evidence the trial court heard in opposition to the affidavit attached to appellant's motion, we are compelled, under numerous authorities and decisions by this court, to uphold the action of the court below in refusing the new trial sought. As part of his motion for rehearing, appellant asks us to grant him a writ of certiorari directing the clerk of the Criminal District Court of Bexar County to send up the entire record in this case. As far as we know, or are informed by the motion, the entire record was sent up and is before this court. Nothing in the motion for rehearing sets out any part of the record upon the trial of this case which was omitted. We can not take affirmative action against a judgment of the trial court upon a showing so indefinite as appears in this motion.
The motion for rehearing will be overruled.
Overruled.